Citation Nr: 0217911	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1947.


FINDINGS OF FACT

1.  Hearing loss is related to active service.

2.  Tinnitus is related to active service.

3.  Arthritis of the right hip is not related to active 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in combat service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2002).

2.  Tinnitus was incurred in combat service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2002).

3.  Arthritis of the right hip was not incurred in active 
service or causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has 
already been developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA).  In this regard, there are multiple opinions 
of record addressing the issue of the etiology of the 
veteran's claimed disabilities of hearing loss, tinnitus 
and right hip arthritis, and there is no indication that 
there are any outstanding pertinent records that are not 
already of record or that have not been adequately 
addressed in documents contained in the claims file.  The 
Board further notes that the veteran has been advised of 
the applicable laws and regulations and based on 
information contained within correspondence dated in July 
and September 2001, rating decisions in October 2001 and 
April 2002, and a July 2002 statement of the case, the 
veteran has been made aware of the steps that the regional 
office (RO) was taking to develop his claims and the steps 
that the veteran could take on his own behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, in 
light of the Board's decision to grant service connection 
for hearing loss and tinnitus, any failure to notify or 
develop these claims under the VCAA can not be considered 
prejudicial to the veteran.  Consequently, the Board finds 
that further notice and/or development in this case under 
the VCAA is not required.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2002).  Service connection may also be established 
if a disability is causally related to service-connected 
disability.  38 C.F.R. § 3.310 (2002).

In addition, when a veteran served 90 days or more during 
a period of war and arthritis or organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§ 3.307, 3.309 (2002).

With respect to the claim seeking service connection for 
hearing loss, the United States Court of Appeals for 
Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 (2002), discussed 
below, then operates to establish when a hearing loss can 
be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).

Service medical records reflect that the veteran sustained 
a slight gunshot wound to the right hip as a result of the 
accidental discharge of the veteran's weapon in April 
1945.  The record of this accidental shooting does not 
reflect any additional findings associated with the right 
hip nor is there any treatment documented to this area 
throughout the remainder of the veteran's active service.  
No musculoskeletal defects were noted at the time of the 
veteran's service physical examination in February 1947.  
The veteran's February 1947 physical examination also did 
not reflect any complaints of hearing loss or tinnitus, 
examination of the ears revealed negative findings, and 
whispered voice evaluation was 15/15 for both the right 
and left ears.

A September 1948 report of information reflects that the 
veteran served as a private in the 24th Tank Battalion 
during World War II. 

Private medical records for the period of September 1966 
to January 1985 reflect that in September 1966, audiogram 
results revealed right ear hearing thresholds of 5, 5, -5, 
10, 40, and 70 decibels, at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively, and left ear hearing 
thresholds of -5, 0, 0, 25, 65, and 65 decibels, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  
Additional periodic audiograms were conducted between 1966 
and 1989, the results from March 1989 revealing right ear 
hearing thresholds of 15, 10, 15, 55, 65, and 85 decibels, 
at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, and left ear hearing thresholds of 5, 5, 30, 
60, 75, and 90 decibels, at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively.  It is further noted that 
the veteran consistently reported a history of exposure to 
gunfire during service from the time of an audiogram in 
January 1970 through audiometric evaluation in June 1981.  
He also reported hearing occasional noises at an 
audiometric examination in June of 1978, and occasional 
ringing at audiograms in January 1985 and March 1986.  

Private treatment records from May 2000 reveal that the 
veteran complained of hearing difficulty.  Following the 
removal of a cerumen plug, an audiogram was conducted and 
indicated right ear hearing thresholds of 25, 25, 30, 60, 
70, and 75 decibels, at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, respectively, and left ear hearing thresholds 
of 30, 10, 60, 65, 75, and 70 decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.

A June 2000 private medical report from Dr. J. reflects a 
history of hearing loss for many years, beginning with 
exposure to heavy cannon fire and rifle fire for 
approximately two years while serving with a tank 
battalion in Germany.  Dr. J. noted that the veteran 
currently suffered from high frequency hearing loss and 
opined that it was more likely than not that this loss of 
hearing was due to the above-noted acoustic trauma by the 
tank cannon and rifles while in the service.

A June 2000 witness statement reflects that this witness 
had known the veteran for ten years and that it was 
sometimes difficult to communicate with the veteran due to 
hearing problems that the veteran related to his exposure 
to cannon fire during the service.

A June 2000 VA X-ray of the right hip was interpreted to 
reveal narrowing of the joints (this was also the case 
with the left hip).  The impression was degenerative 
changes as described above with no acute traumatic injury 
involving the pelvis with attention to the right hip.

On the authorized audiological evaluation in September 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
75
LEFT
10
15
55
60
80

Word recognition evaluation revealed recognition ability 
of 100 percent in the right ear and of 88 in the left ear.  
Pure tone threshold averages were 44 on the right and 53 
on the left.  The examiner summarized that the veteran had 
a mild to severe sensorineural hearing loss in the 2000 to 
8000 Hertz range on the right ear, and a mild to severe 
sensorineural hearing loss in the 1500 to 8000 range in 
the [left] ear.  The examiner further noted that the 
veteran complained of binaural tinnitus and found that 
there was good word recognition on the [right].

VA ear disease examination in September 2000 initially 
noted the veteran's report of being assigned to a tank 
company during World War II.  The veteran further reported 
experiencing intermittent tinnitus and denied having 
problems with hearing prior to service.  Based on the 
available service medical records, the examiner concluded 
that there was no indication in those records that the 
veteran was having any hearing difficulties.  The examiner 
did note that in 1966, the veteran was showing some mild 
high frequency probable hearing impairment, slightly more 
on the left, and that the progressive hearing loss from 
that point to 1981 did not suggest particular noise 
induced type notching.  However, the examiner did find 
findings suggestive of noise induced type notching in 
1980, 1981, 1985, and 1989, at certain levels.  The most 
recent findings in September 2000 were found not to 
demonstrate specific noise type notching, although the 
examiner did find some suggestive noise type notching in 
the left ear at 80 decibels and 4000 and 6000 Hertz.

The September 2000 VA examiner concluded that the veteran 
had a progressive accelerating sensorineural hearing 
impairment probably familial or hereditary in nature but 
that it was likely superimposed on some noise induced type 
notching bilaterally, and that with the veteran's 
occupational history, a specific causal relationship to 
military activities could not be suggested.  

A VA outpatient audiological evaluation in January 2001 
revealed a reported history of exposure to tanks and large 
guns with tinnitus and progressive hearing loss following 
this exposure.  The impression included mild to severe 
hearing loss bilaterally and word recognition scores of 92 
percent on the right and 84 percent on the left.  

At the veteran's personal hearing in January 2001, the 
veteran and his representative noted that the veteran was 
exposed to a lot of gunfire and tank noise while attached 
to a tank unit and that he currently had hearing problems 
(transcript (T.) at pp. 1-6).  The veteran further 
maintained that arthritis of the right hip was somehow 
connected with the gunshot wound he received during the 
service (T. at pp. 7-12).  

A January 2001 private medical report from Dr. J. reflects 
the same information contained within Dr. J.'s previous 
report of June 2000, with the exception of the additional 
statement that the veteran's hearing loss was continuing 
to get worse, and that he now had a tinnitus component 
which was constant and also getting progressively worse.  

A VA outpatient record from May 2001 reveals diagnoses 
that included bilateral hearing loss and degenerative 
joint disease.

A VA outpatient record from June 2001 reflects a 
physician's statement that the veteran had degenerative 
joint disease with X-ray findings suggestive of some 
arthritic changes in the hips and knee joint along with 
the lower back.  

A November 2001 private medical statement from Dr. J. 
indicates that the veteran had significant arthritis of 
the right hip which definitely limited his walking 
ability.  Dr. J. recommended that the veteran should be 
investigated for the possibility of psoriatic arthritis.

A VA outpatient record from August 2001 reflects diagnoses 
that included degenerative joint disease and bilateral 
hearing loss. 

At the veteran's hearing before a member of the Board in 
September 2002, the veteran testified that he had 
arthritis in the right hip that was worse than the 
arthritis he had in the left hip (T. at p. 6).  He further 
indicated that he conducted reconnaissance for his tank 
unit during World War II, and that he would drive a jeep 
to carry out this activity (T. at p. 7).  He noted that he 
developed hearing loss and tinnitus after returning from 
the war, and this was first verified at the time he 
started with a company in approximately 1966 (T. at p. 9).  
The veteran also noted an incident during the war when the 
jeep of one of the unit's other reconnaissance drivers was 
destroyed by mortar fire in close proximity to the 
veteran, producing a significant explosion and loud noise 
(T. at p. 11).

The Board initially finds that the evidence is sufficient 
to establish that the veteran was exposed to combat during 
service.  However, this merely permits the Board to 
conclude that an injury consistent with combat was 
incurred in service.  It is still necessary that the 
veteran produce evidence of a current disability and 
evidence linking that disability to service.  
Unfortunately, the evidence of record does not demonstrate 
that arthritis of the right hip is related to service.  
Instead, the evidence demonstrates that the veteran's 
arthritis of the hips is bilateral in nature and not 
related to an acute traumatic episode.  Moreover, neither 
the veteran nor his representative have produced any 
medical opinion to the contrary or asserting a 
relationship between the veteran's service-connected right 
hip scar and his current arthritis in the right hip.  
Consequently, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
arthritis of the right hip either as directly related to 
service, as developing within one year of the veteran's 
termination from service in 1947, or as causally related 
to service-connected disability.

However, with respect to the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, the 
Board finds that such disabilities are both consistent 
with combat service and are related to that service based 
on the medical opinion of Dr. J., who specifically opined 
that it was more likely than not that that the veteran's 
loss of hearing was due to the above-noted acoustic trauma 
by the tank cannon and rifles while in the service.  In 
addition, the Board is satisfied that the medical evidence 
reflects current findings of tinnitus and hearing loss, 
and that while the September 2000 VA ear disease examiner 
clearly doubted a relationship between current disability 
and service, he did concede that the existence of evidence 
of noise induced hearing impairment and his opinion was 
equivocal in nature, the examiner noting an inability to 
comment on a causal relationship between current 
disability and service, not that there was no such 
relationship.  In addition, it is noted that the September 
2000 ear disease examiner found that the veteran's 
tinnitus was related to his hearing loss, which, as was 
noted above, was related by Dr. J. to service.  
Accordingly, giving the veteran the benefit of the doubt, 
the Board finds that there is medical evidence of current 
hearing loss and tinnitus, that these disorders have been 
related to combat service by largely uncontradicted 
medical evidence, and that service connection for hearing 
loss and tinnitus is therefore warranted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for arthritis of the right hip is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

